Citation Nr: 1516656	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  13-15 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES


1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) and depressive disorder.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Joyner, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1968 to August 1972.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska, which granted service connection for PTSD and assigned a 30 percent rating effective September 28, 2012.  

A videoconference hearing was held on September 3, 2013, before Kathleen K. Gallagher, a Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2014) and who is rendering the determination in this case.  A transcript of the hearing is of record.

Although the issue of entitlement to TDIU was not adjudicated by the RO, the Board notes that in his VA Form 9, the Veteran indicated that he could not find employment/no one would hire him because of his PTSD and depressive disorder.  As such, because the Veteran and the evidence of record reasonably raise the issue of whether he is unemployable due to the PTSD for which an increased rating is sought, the issue of whether a TDIU is warranted as result of the PTSD and depressive disorder is part and parcel with the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran claims that he is entitled to an initial rating in excess of 30 percent for his service-connected PTSD and depressive disorder.  He also claims to be unemployable due to his PTSD and depressive disorder.  

At the videoconference hearing in September 2013 the Veteran indicated that he was not in receipt of counseling for his PTSD and depressive disorder through VA (or anywhere).  However, he indicated that he receives medication for his depression and insomnia from his VA primary care physician.  A review of the claims file reflects that the Veteran's VA primary care treatment records, which include treatment and discussion of his mental health complaints, are dated through June 2012.  As such, up-to-date VA treatment records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

In February 2015 the Veteran submitted a VA Form 21-8940.  The form reflects the Veteran's contention that he became too disabled to work in August 2009 and that he is unemployable due to his tinnitus, PTSD and depressive disorder, and back injury.  However, in March 2015 the RO returned the form to the Veteran with a notification letter indicating that he had not fully completed all necessary questions in the form (to include the questions about the date he was last employed full-time and his employment history over the last five years).  To date, the completed form has not been received by VA.

VA treatment records from May 2012 reflect that the Veteran had recently lost his job because he was injured at work.  A June 2012 VA treatment record reflects that the Veteran applied for Vocational Rehabilitation Services through VA.  It was noted that a work injury left him unemployable.  Another June 2012 VA treatment record indicates that the Veteran had an injury on the job in March and was applying for workman's compensation since then.  It was further noted that he was receiving vocational retraining. 

Consequently, the record clearly reflects that the Veteran applied for vocational rehabilitation through VA.  However, a review of the record reflects that the Veteran's vocational rehabilitation file is not in the claims file.  Importantly, the Court of Appeals for Veterans Claims has held that records generated by VA facilities that may have an impact on the adjudication of a claim, such as Vocational Rehabilitation records, are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992). VA has a duty to seek such records, as they may affect all of the Veteran's claims on appeal. 38 C.F.R. § 3.159(c) (2014).  Therefore, the Veteran's vocational rehabilitation records should be obtained on remand.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).  VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. 3.340, 3.341, 4.16.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  Consideration may be given to a Veteran's level of education, special training, and previous work experience, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  

Under section 4.16(b) of VA regulations, when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), the RO may submit such case to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).  The Board is precluded from granting a total rating under section 4.16(b) because the authority to grant such a rating is vested specifically in the Director, Compensation and Pension Service.  Should the Board find that a case it is reviewing on appeal is worthy of consideration under section 4.16(b), the Board may remand the case to the RO for referral to the Director, Compensation and Pension Service, but the Board may not grant a total rating in the first instance.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996) (noting that Board may consider whether referral to 'appropriate first-line officials' for extra-schedular rating is required); see also Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Thus, the decision by the RO whether to refer a case to the Director for extra-schedular consideration is an adjudicative decision subject to review by the Board and the Court.

The Board notes that the Veteran is currently service-connected for PTSD and depressive disorder, rated at 30 percent; and tinnitus, rated at 10 percent.  As such, the Veteran does not currently meet the schedular requirements for a TDIU.  However, the increased rating claim involving PTSD and depressive disorder is being remanded and could result in a higher rating.  In any event, as noted above, it is VA's policy to grant a TDIU in all cases where a service-connected disability or disabilities cause unemployability, regardless of the ratings for such disability or disabilities.  38 C.F.R. § 4.16(b).  Also previously noted, even if the Veteran is rendered unemployable due to his service-connected disabilities, the Board has no power to award a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of C&P for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling, 15 Vet. App. at 10.  

In this regard, although individual VA examination reports of record do provide some information regarding the limitations caused by the Veteran's service-connected disabilities, they do not all directly and sufficiently address the question of his employability.  Regarding a claim for TDIU, the duty to assist often requires VA to obtain an examination which includes an opinion on what effect the Veteran's service-connected disabilities have on his ability to work.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994). 

It is the examiner's responsibility to furnish a full description of the effects of the service-connected disability upon the Veteran's ordinary activities which include employment.  See 38 C.F.R. § 4.10.  This description may include an opinion on such questions as whether a claimant's conditions preclude standing for extended periods, lifting more than a certain weight, sitting for eight hours a day, or performing other specific tasks.  Moore v. Nicholson, 21 Vet. App. 211, 219 (2007) (the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom.  Moore v Shinseki, 555 F.3d 1369 (Fed. Cir. 2009); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (in a TDIU determination, VA's duty to assist does not require obtaining "a single medical opinion regarding the combined impact of all service-connected disabilities . . . ."); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  The Board thus finds that the Veteran should be scheduled for a VA examination to assess the combined effect of his service-connected disabilities on his employability.

Finally, the Board notes that the Veteran underwent a VA PTSD examination in March 2015, which is subsequent to the certification of the claim of entitlement to an increased initial rating for PTSD and depressive disorder to the Board and subsequent to the September 2013 hearing.  The March 2015 VA examination report is contained in the Virtual VA claims file.  The AOJ did not readjudicate the claim following receipt of this evidence.  As such, this evidence can be considered by the AOJ in the first instance on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's VA treatment records dating from August 2012 to the present, and associate them with the claims file.  
 
2.  Obtain the Veteran's VA Vocational Rehabilitation file and associate it with the claims file.
 
3.  Schedule the Veteran for appropriate VA medical examination(s) by an examiner or examiners with appropriate expertise to determine the impact of the Veteran's service-connected disabilities on his employability. All indicated studies should be performed, and all findings should be reported in detail.  The examiner must be given full access to the Veteran's complete VA claims file and the Veteran's electronic records for review.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand and any electronic records, were reviewed in connection with this examination. 

Although it is the responsibility of the VA rating specialist to determine, based on all the relevant evidence of record--including reports of examination, outpatient treatment records, lay statements, letters from employers, and evidence pertaining to the Veteran's educational background and employment history--whether the Veteran is unable to obtain or retain substantially gainful employment in light of his service-connected disabilities alone, the VA examiner must address the extent of functional and industrial impairment due to the Veteran's service-connected disability or disabilities.  It is the examiner's responsibility to furnish a full description of the effects of the service-connected disabilities upon the Veteran's ordinary activity which include employment.  See 38 C.F.R. § 4.10.  This description may include an opinion on such questions as whether a claimant's conditions preclude standing for extended periods, lifting more than a certain weight, sitting for eight hours a day, or performing other specific tasks, such as those requiring extended concentration or fine motor skills.  Moore, 21 Vet. App. at 219 , rev'd on other grounds sub nom.  Moore v Shinseki, 555 F.3d 1369 (Fed. Cir. 2009); Geib, 733 F.3d at 1354 .

The examiner(s) should comment on the effect of the Veteran's service-connected disabilities on his ability to engage in any type of full-time employment, including any form of sedentary work, and whether, in the examiner's opinion, it is at least as likely as not that the service-connected disabilities are of such severity as to preclude certain types of employment.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

4.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claims of failing, without good cause, to so report. See 38 C.F.R. § 3.655 (2014).

5.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken. 

5.  Thereafter, readjudicate the Veteran's claims in light of all of the evidence of record.  In adjudicating the TDIU claim, if the RO finds that the Veteran is unemployable, but that his combined evaluation does not meet the criteria of 38 C.F.R. § 4.16(a) for any period under consideration, refer the Veteran's TDIU claim to the Under Secretary for Benefits or the Director of Compensation and Pension Services for consideration of assignment of an extraschedular evaluation for that period.  If any benefit sought is not granted, the Veteran and representative should be furnished a Supplemental Statement of the Case (SSOC) and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




